DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission.
The official office action below is a first action on the merits of the RCE.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 8 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 8 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 8 is directed to:
“calculating a current damage amount of a body frame of the transporter vehicle on the basis of the loading weight, the traveling speed, and the condition of the road surface”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an observation or evaluation of data. 
“calculating a target loading weight or a target traveling speed in which the current damage amount is set to a predetermined value”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an evaluation or casting judgement. 
“calculating a production cost of the mine on the basis of the target loading weight, the target traveling speed, the fuel consumption, and the time according to formula (1): [production cost ($/ton)] = [fuel consumption + tire life]/[loading weight/cycle time (1)”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is 

Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which state of wear and tear/consumption related data is observed and compared in such a manner that judgement is rendered as to allocating cost.  The Applicant has not presented an improvement to the instantly applicable technology.

Step 2B: The claim does not provide an inventive concept. The claim further recites
“acquiring loading weight data indicating a loading weight of a load on a transporter vehicle”
This limitation is a step of data acquisition that is achieved via generic sensors. This generic limitation is no more than mere instructions/pre-solution activity to apply the exception using a generic component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see
“acquiring vehicle speed data indicating a traveling speed of the transporter vehicle”
This limitation is a step of data acquisition that is achieved via generic sensors. This generic limitation is no more than mere instructions/pre-solution activity to apply the exception using a generic component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“acquiring road surface data indicating a condition of a road surface on which the transporter vehicle travels”
This limitation is a step of data acquisition that is achieved via generic sensors. This generic limitation is no more than mere instructions/pre-solution activity to apply the exception using a generic component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“acquiring fuel consumption data indicating a fuel consumption of the transporter vehicle when the transporter vehicle travels with the target loading weight and at the target traveling speed”
This limitation is a step of data acquisition that is achieved via generic sensors. This generic limitation is no more than mere instructions/pre-solution activity to apply the exception using a generic component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“acquiring time data indicating time required for the transporter vehicle to travel through a predetermined course in a mine with the target loading weight and at the target traveling speed, with one trip through the predetermined course being a cycle and the time for the one trip being a cycle time”
This limitation is a step of data acquisition that is achieved via generic sensors. This generic limitation is no more than mere instructions/pre-solution activity to apply the exception using a generic component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any see MPEP 2106.05(I)(A))
“acquiring tire life data on a life of a tire of the transporter vehicle”
This limitation is a step of data acquisition that is achieved via generic sensors. This generic limitation is no more than mere instructions/pre-solution activity to apply the exception using a generic component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“and outputting the production cost.”
This limitation is a step of data presentation (post-solution activity). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))


This claim is directed to an abstract idea.
Conclusion:  Claim 8 (claim 1 parallel in scope) is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 1-4, 6, and 8-15, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.

The 101 analysis of claim 8 (claim 1 parallel in scope) remain as applied above. Additionally, claim 8 (claim 1 parallel in scope) are additionally rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 8 is directed to:
“[production cost ($/ton) = [fuel consumption + tire life]/[loading weight/cycle time] (1)”
This limitation is a Mathematical Concept. “Mathematical formula as such is not accorded the protection of our patent laws.” (MPEP §2106.04(a)(2))
Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which is a mathematical concept, and an invention that is not operable without the mathematical concept.  The Applicant has not presented an improvement to the instantly applicable technology.
Step 2B:  The claim does not provide an inventive concept.
See above.
Conclusion:  Claim 8 (claim 1, parallel in scope) is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.

The courts have stated ‘‘mathematical formula as such is not accorded the protection of our patent laws”. When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. See, e.g., Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017) (determining that the claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite "the abstract idea of using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame’."). For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim (see MPEP 2106.04(a)(2)(I, Para. 3)). A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping (see MPEP 2106.04(a)(2)(I, B Para. 1)).

Intended Use
At least claims 1 and 8 contain statements of intended use/design choice such as: “with one trip through the predetermined course being a cycle and the time for the one trip being a cycle time”.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Villalobos (US 20080082347 A1) in view of Shibuya (US 6184784 B1), Johnson (US 20080004763 A1), and Greiner (US 20090099886 A1).

REGARDING CLAIM 1 (currently amended), Villalobos discloses, a loading weight data acquisition unit that acquires loading weight data indicating a loading weight of a load on a transporter vehicle; a vehicle speed data acquisition unit that acquires vehicle speed data indicating a traveling speed of the transporter vehicle (Villalobos: [0017]); a road surface data acquisition unit that acquires road surface data indicating a condition of a road surface on which the transporter vehicle travels (Villalobos: [0004]); a tire data acquisition unit that indicates a life of a tire of the transporter vehicle (Villalobos: [0034]; [0026]); according to formula (1): [production cost ($/ton)] = [fuel consumption + tire life]/[loading weight/cycle time (1) (Villalobos: [0017] vehicle data 35 may be monitored directly, while other data may be derived or calculated from the monitored parameters.).
according to formula (1): [production cost ($/ton)] = [fuel consumption + tire life]/[loading weight/cycle time (1)”. However, Villalobos discloses deriving data calculated from monitored parameters, which reads on the claim.
In this case, road management and vehicle management in mining are interchangeable/correspondent.
In this case, tire change data is interpreted as "life of the tire".
Villalobos does not explicitly recite the terminology "a tire data acquisition unit that indicates a life of a tire of the transporter vehicle". However, Villalobos discloses acquisition of tire change data, thus implicitly teaching tire life data, which reads on the claim limitation.
Villalobos does not explicitly recite the equation, “[production cost ($/ton)] = [fuel consumption + tire life]/[loading weight/cycle time]”. However, because, applying any mathematical formulae, including that of the claimed invention, would be an obvious design choice for one of ordinary skill in the art to facilitate known mathematical means for deriving an estimated cost-of-production/vehicle life, as shown by Villalobos. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.
Villalobos does not explicitly disclose, a current damage amount calculation unit that calculates a current damage amount of a body frame of the transporter vehicle on the basis of the loading weight, the traveling speed, and the condition of the road surface.
Shibuya discloses, (Col. 4, Ln. 37-62); (Col. 11, Ln. 66-Col. 12, Ln. 10); (Col. 11, Ln. 7-23), for the benefit of monitoring stress on the vehicle frame, axel, and suspension associated with vehicle damage and road repairs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a haul road management system disclosed by Villalobos to frame monitoring taught by Shibuya. One of ordinary skill in the art would have been motivated to make this modification in order to monitor stress on the vehicle frame, axel, and suspension associated with vehicle damage and road repairs.
Villalobos in view of Shibuya do not explicitly disclose, a target amount calculation unit that calculates a target loading weight or a target traveling speed in which the current damage amount is set to a predetermined value; an output unit that outputs the target loading weight or the target traveling speed; wherein the output unit outputs the production cost.
However, in the same field of endeavor, Johnson discloses, (Johnson: [0008]); (Johnson: [0043]), for the benefit of monitoring and prevent excessive vehicle wear and damage to vehicle parts.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a haul road management system disclosed by a modified Villalobos to include creating limiting/target amounts taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and prevent excessive vehicle wear and damage to vehicle parts.
Villalobos in view of Shibuya and Johnson discloses, the output unit outputs the production cost (Villalobos: ¶[0062] Selecting "Performance monitoring" analysis from the "Tools" button … the cost per kilometer of haul vehicle operation, cost per square meter of road maintenance). Villalobos in view of Shibuya and Johnson do not explicitly disclose, a fuel consumption data acquisition unit that acquires fuel consumption data indicating a fuel consumption of the transporter vehicle when the transporter vehicle travels with the target loading weight and at the target traveling speed; a time data acquisition unit that acquires time data indicating time required for the transporter vehicle to travel through a predetermined course in a mine with the target loading weight and at the target traveling speed, with one trip through the predetermined course being a cycle and the time for the one trip being a cycle time; a production cost calculation unit that calculates a production cost of the mine on the basis of the target loading weight, the target traveling speed, the fuel consumption, and the time.
However, in the same field of endeavor, Greiner discloses, Data collector 125 may be configured to receive, collect, package, and/or distribute performance data collected by monitoring devices 121. Performance data, as the term is used herein, refers to any type of data indicative of at least one operational aspect associated with one or more machines 120a, 120b or any of its constituent components or subsystems. Non-limiting examples of performance data may include, for example, health information such as fuel level (Greiner: ¶[0019]); Performance simulator 160 may simulate an actual model of hauler 120b under a machine operating conditions to determine a speed, torque output, engine condition, fuel consumption rate, greenhouse gas emission level, haul route completion time, etc. associated with each simulated condition (Greiner: ¶[0039]); and production cost (Greiner: ¶[0044]), for the benefit of monitoring mine (road and vehicle) cycle time efficiency.


REGARDING CLAIM 2 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Villalobos also discloses, the target amount calculation unit calculates the target loading weight or the target traveling speed in which the current damage amount is set to be equal to or less than a threshold as the predetermined value (Villalobos: [0002]; [0022]; [0034]; [0064]; [0031]).
Villalobos does not explicitly recite "a target amount calculation unit". However, Villalobos discloses a monitoring system to monitor cost, loading weight, rate of travel, suspension pressure, etc., with a graphical user interface for storing or analyzing haul truck data. Thus, is interpreted as capable of the intended use of setting target speed and loading to a predetermined value.

REGARDING CLAIM 3 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Villalobos also discloses, target amount calculation unit calculates a target road surface condition (Villalobos: [0062]; [0064]).

REGARDING CLAIM 4 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Shibuya also discloses, a storage unit that stores correlation data indicating a relationship between the loading weight, the traveling speed, the condition of the road surface, and the damage amount of the body frame of the transporter vehicle (Shibuya: (Col. 7, Ln. 40-56); (Col. 10, Ln. 8-14); (Col. 11, Ln. 66-Col. 12, Ln. 10).), wherein the target amount calculation unit calculates the target loading weight or the target traveling speed on the basis of the correlation data (Shibuya: (Col. 4, Ln. 1-11)).

REGARDING CLAIM 6 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Villalobos also discloses, the target amount calculation unit calculates the target loading weight or the target traveling speed in which the production cost calculated by the production cost calculation unit is minimized (Villalobos: [0022]; [0002]; [0034]).
While Villalobos does not explicitly recite "a target amount calculation unit". However, Villalobos discloses a monitoring system to monitor cost, loading weight, rate of travel, suspension, etc., with a graphical user interface. Thus, is interpreted as capable of the intended use of setting target amounts manually or automatically for minimizing cost per ton.
In this case, suspension data, load data, speed data are interpreted as correlated data.

REGARDING CLAIM 8 (currently amended), Villalobos in view of Shibuya, Johnson, and Greiner (limitations and motivations addressed, see claim 1 above (supra)).

REGARDING CLAIM 9 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Shibuya also discloses,  the damage amount is an index indicating a fatigue cumulative frequency acting on the body frame and a function of a stress acting on the body frame per unit time (Shibuya: (Col. 7, Ln. 43-46); (Col. 4, Ln. 37-62)).
Shibuya does not explicitly recite the terminology "index". However, Shibuya does teach creating a record and reference of cumulative stress on a frame for further calculation. A skilled practitioner in the art could derive an index using Shibuya's teachings.

REGARDING CLAIM 10 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 1, and further, Shibuya also discloses, the damage amount is a numerical value indicating how many times an equivalent stress acting on the body frame in any cycle is relative to a reference value 1.0 when an equivalent stress acting on the body frame in a reference cycle is defined as the reference value 1.0 (Shibuya: (Col. 7, Ln. 43-46); (Col. 4, Ln. 37-62).).
Shibuya does not explicitly recite the terminology "a numerical value indicating how many times an equivalent stress acting on the body frame in any cycle is relative to a reference value 1.0 when an equivalent stress acting on the body frame in a reference cycle is defined as the reference value 1.0". However, Shibuya does teach a "stress range", "stress value", and "frequency" recorded to calculate cumulative frequency distribution. Which, is interpreted as an equivalent teaching.

REGARDING CLAIM 11 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 10, and further, Villalobos also discloses, the reference cycle is determined by acquiring data of a distance (Villalobos: [0012]; [0014]), a gradient (Villalobos: [0017]), the traveling speed (Villalobos: [0017]), and a roughness of the road surface in a carrying path from a loading site to a soil discharging site for a plurality of mines (Villalobos: [0012]; [0014]); obtaining a mean of the acquired data (Villalobos: [0014]); causing the dump truck to travel on a carrying path simulating the obtained mean, which is the reference cycle (Villalobos: [0012]; [0014]).
Villalobos does not explicitly disclose, and the equivalent stress acting on the body frame is obtained.
However, in the same field of endeavor, Shibuya discloses, A storage device 15 stores cumulative frequency distribution corresponding to each stress range of the frame 1 based on the aforesaid stress value which is calculated by the monitor system controller 11 (Col. 7, Ln. 43-46), for the benefit of monitoring and prevent excessive vehicle wear and damage to vehicle parts.

REGARDING CLAIM 12 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner remain as applied above to claim 4, and further, Shibuya also discloses,  correlation data is generated on a basis of a detection value of a stress gauge when the dump truck travels on road surfaces having various road surface conditions at various traveling speeds with the stress gauge attached to the body frame of the dump truck (Shibuya: (Col. 7, Ln. 43-46); (Col. 7, Ln. 57-Col. 8, Ln. 9)).

REGARDING CLAIM 13 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner (limitations and motivations addressed, see claim 9 above (supra)).

REGARDING CLAIM 14 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner (limitations and motivations addressed, see claim 10 above (supra)).

REGARDING CLAIM 15 (previously presented), Villalobos in view of Shibuya, Johnson, and Greiner (limitations and motivations addressed, see claim 11 above (supra)).

Response to Arguments
Applicant's arguments filed 12-01-2021 have been fully considered but they are not persuasive.
The applicant has contended that the prior art of record does not disclose the amended limitations of claims 1 and 8. The examiner respectfully disagrees. As cited above, the prior art of Villalobos (US 20080082347 A1) in view of Shibuya (US 6184784 B1), Johnson (US 20080004763 A1), and Greiner (US 20090099886 A1) discloses that which is claimed. Because Villalobos (US 20080082347 A1) in view of Shibuya (US 6184784 B1), Johnson (US 20080004763 A1), and Greiner (US 20090099886 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claims 1 and 8 under 35 USC §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663